       Case 1:16-md-02704-JPO Document 959 Filed 08/23/21 Page 1 of 1




                           Robert P. Cummins, Esq.
                       Two Canal Plaza; P.O. Box 4600
                           Portland, ME 04112-4600
                      (o) 207 553-4712 (m) 312 622-6321
                           rcummins@nhdlaw.com

                                          August 23, 2021

The Honorable J. Paul Oetken
Southern District of New York
40 Foley Square, Room 2101
New York, NY 10007

Re:   In re Interest Rate Swaps Antitrust Litigation.
      No. 16-MD-2704-JPO (S.D.N.Y.)

Dear Judge Oetken:

     Javelin and truEx respectfully seek leave to file the following very brief
response to the Wollmuth firm’s filings in support of WMD’s Motion to
Withdraw (Doc. Nos 956, 957 and 958).

       In suggesting that counsel for Javelin and truEx were unreasonable in
not agreeing to a standard Substitution of Counsel, the Wollmuth firm
neglects to state that WMD was terminated “for cause” and had conveyed to
one of the parties that WMD had resigned. Indeed, the grounds for WMD’s
“for cause” termination were delineated and presented to WMD well prior to
that firm’s termination as counsel.

      If required, those matters will be demonstrated in further proceedings
before this or another appropriate tribunal.
.
                                     Respectfully submitted,

                                    /s/ Robert P. Cummins

                                    Robert P. Cummins

cc:   Cadwalader, Wickersham & Taft LLP
      Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.
